97 F.3d 1448
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony Kolawole OJO, Plaintiff-Appellant,v.Ray GEORGE, Unit Manager;  Michael Jones, Case Counselor;Q. Woodward, Jr., Case Counselor, Defendants-Appellees.
No. 95-7913.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 2, 1996.

Anthony Kolawole Ojo, Appellant Pro Se.  Joseph Parkwood Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the magistrate judge's report and recommendation.  We dismiss the appeal for lack of jurisdiction because the report and recommendation is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument and deny Appellant's motion for the appointment of counsel because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.